Numerex Corp. Contact: Rick Flynt 770 615-1387 Investor Relations Contact: Seth Potter 646 277-1230 EXHIBIT 99.1 Press Release For Immediate Release Numerex Reports Third Quarter 2014 Financial Results 3rd Quarter 2014 Comparisons to 3rd Quarter 2013 · Total Net Revenues up 16.9% to $25.7 million · Subscription and Support revenues up 29.3% to $17.4 million · Gross Margin on subscriptions and support revenues was 59.8% compared to 58.3% · GAAP income from continuing operations, net of income taxes was $0.3 million · Adjusted EBITDA increased 32.3% to $3.3 million ATLANTA, GA, November 5, 2014—Numerex Corp (NASDAQ:NMRX), a leading provider of interactive and on-demand machine-to-machine (M2M) solutions enabling the Internet of Things (IoT), today announced financial results for its third quarter and nine-month periodended September 30, 2014. “The Company posted another solid quarterly performance reflecting the strength of its position in industrial IoT and certain key M2M market segments,” stated Stratton Nicolaides, CEO and chairman of Numerex. “While the Company has continued to grow across a broad array of markets, its product strategy is centered on marketing and selling pre-engineered, pre-configured (high value) solutions used in supply chain, alarm security and home automation, offender monitoring, and an several asset tracking markets. As a result of ourfocus on these key markets, we have made sufficant strides in transitioning to a high value solution-as-a-service business.Importantly, these solutions command significantly higher average revenue per unit or ARPU. Consequently, ARPU has increased year over year as have our overall subscription and service margins. High value subscriptions now constitute over 30%of our total subscription baseand generates over 60% of our subscription and service revenues.” 9 month Year-to-Date 2014 Compared to 9 month Year-to-Date in 2013 · Total Net Revenues up 24% to $69 million · Subscription and Support revenues up 25.3% to $47.5 million · Gross Margin on subscriptions and support revenues was 60.8% compared to 56.4% · GAAP income from continuing operations, net of income taxes was $1.6 million, up 61.9% · Adjusted EBITDA increased 64.4% to $9.1 million, reflecting a margin of 13.2% Mr. Nicolaides continued, “We are pleased to report that our operating leverage improved in the third quarter as a result of strong recurring revenue growth, improved gross margins, and cost controls. Third quarter revenues generated from our recurring subscription and service base grew at nearly 30% year over year, while hardware revenues declined slightly. Total net revenues generated in the third quarter reached a milestone of nearly $26 million, an all-time high water mark for the Company. Consequently, we expect the Company is on track to generate between $93 and $95 million in total net revenue for the full year. While the revenue mix between service and hardware was different than we originally forecast, our focus on solutions-based subscriptions and revenues resulted in a substantial improvement in gross margins over the course of the year. As a result, the Company is on track to meet its guidance and grow Adjusted EBITDA between 40% and 45% for the full year." Financial Metrics ThreeMonths Ended NineMonths Ended September 30, September 30, Non-GAAP Measures* Adjusted EBITDA ($ in millions) $ Adjusted EBITDA as a percent of total revenue % Adjusted EBITDA per diluted share $ Net new subscriptions (units) Total subscriptions (units) * Refer to the section of this press release entitled "Non-GAAP (Adjusted) Financial Measures" for a discussion of these non-GAAP items and a reconciliation to the most comparable GAAP measure. GAAP Measures Subscription and support revenues ($ in millions) $ Gross margin subscription and support revenues % Income from continuing operations, net of income taxes($ in millions) $ Diluted EPS from continuing operations $ Additional Q3 Financial Information and Year-over-year comparisons to Q3 of 2013 Total GAAP operating expenses were $10.5 million compared to $8.3 million: · Sales and marketing expenses were $3.0 million compared to $2.6 million. The increase was due to our recent acquisition and the addition of sales and marketing personnel to drive and support growth. · General and administrative expenses were $3.4 million as compared to $3.2 million. The increase was primarily personnel related. · Engineering and development costs increased to $2.4 million from $1.3 million due to our recent merger with Omnilink and new product and project initiatives. · Operating expenses include depreciation and amortization charges of $1.6 million compared to $1.2 million. Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 4:30 p.m. Eastern Time. Please dial (877) 303-9240 or, if outside the U.S. and Canada, (760) 666-3571 to access the conference call at least five minutes prior to 4:30 p.m. Eastern Time start time. A live webcast of the call will also be available at www.numerex.com under the Investor Relations section. The audio replay will be posted two hours after the end of the call on the Company’s website or by dialing (855) 859-2056 or (404)537-3406 if outside the US and Canada and entering the conference ID 26571509. The replay will be available for the next 10 days. About Numerex
